Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 C.F.R. 1.84(h)(2) because figure 2 additionally includes an enlarged view X. When a portion of a view is enlarged for magnification purposes, the view and the enlarged view must each be labeled as separate views. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, claim 10, line 3, and claim 19, line 4, “through which” is unclear if this refers to the opening, the inlet cowl, or the aircraft engine.
In claim 4, line 1, “the filler material “ lacks antecedent basis.
In claim 6, line 2, and claim 16, line 2, “substantially perpendicular” is a relative term which renders the claims indefinite. The term “substantially perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, would an 80 degree angle or a 100 degree angle between the blade fragment barrier and the respective surfaces of the face sheet and the containment doubler be “substantially perpendicular”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-7, 10, and 14-17, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guillois 2022/0042455 (figures 1 and 3-4) (Interpretation 1).
Disclosed is a barrier device for an inlet cowl 2 for an aircraft engine 5 including an inner  barrel 22 circumferentially surrounding an opening (unnumbered, near F in figure 1) in the inlet cowl formed along an axis of rotation ∆ of the aircraft engine, through which air passes to the aircraft engine, the inner barrel including a face sheet 81 disposed on a radially inward side of the inner barrel relative to the axis, the barrier device comprising: a containment doubler 22 of the inner barrel, disposed on a radially outward side of the inner barrel; and a blade fragment barrier including one or more strips disposed between the containment doubler and the face sheet, so as to extend circumferentially at least partially around the opening and to occupy a radial distance between the containment doubler and the face sheet (claim 1).
A core 80 is disposed between the containment doubler and the face sheet, the one or more strips being embedded into the core (claim 5).


The blade fragment barrier (strips) is provided forward of a length midpoint of the containment doubler and aft of a forward edge of the containment doubler (claim 7).
Also disclosed is the inlet cowl for the aircraft engine, comprising: the inner barrel circumferentially surrounding the opening in the inlet cowl formed along the axis of rotation of the aircraft engine, through which air passes to the aircraft engine, the inner barrel including: the face sheet disposed on the radially inward side of the inner barrel relative to the axis; and the containment doubler disposed radially outward of the face sheet; and the blade fragment barrier comprising the one or more strips disposed between the containment doubler and the face sheet, so as to extend circumferentially at least partially around the opening and to occupy the radial distance between the containment doubler and the face sheet (claim 10).
An outer barrel 21 is disposed radially outward of the inner barrel (claim 14).
The core is disposed between the containment doubler and the face sheet, the one or more strips being embedded into the core (claim 15).
The blade fragment barrier is provided substantially perpendicularly to the respective surfaces of the face sheet and the containment doubler (claim 16).
The blade fragment barrier (strips) is provided forward of the length midpoint of the containment doubler and aft of the forward edge of the containment doubler (claim 17).
Note the annotated figure below.

    PNG
    media_image1.png
    372
    830
    media_image1.png
    Greyscale


Claims 1, 6-8, 10, 14, and 16-18, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guillois 2022/0042455 (figures 1 and 3-4) (Interpretation 2).
Disclosed is a barrier device for an inlet cowl 2 for an aircraft engine 5 including an inner barrel 22 circumferentially surrounding an opening (unnumbered, near F in figure 1) in the inlet cowl formed along an axis of rotation ∆ of the aircraft engine, through which air passes to the aircraft engine, the inner barrel including a face sheet 81 disposed on a radially inward side of the inner barrel relative to the axis, the barrier device comprising: a containment doubler 21 of the inner barrel, disposed on a radially outward side of the inner barrel; and a blade fragment barrier including one or more strips 23, 71, 72 disposed between the containment doubler and the face sheet, so as to extend circumferentially at least partially around the opening and to occupy a radial distance between the containment doubler and the face sheet (claim 1).
The blade fragment barrier is provided substantially perpendicularly to respective surfaces of the face sheet and the containment doubler (claim 6).

The one or more strips include a plurality of strips, and each of the plurality of strips overlaps fore-to-aft with a neighboring strip at each end thereof (claim 8).
Also disclosed is the inlet cowl for the aircraft engine, comprising: the inner barrel circumferentially surrounding the opening in the inlet cowl formed along the axis of rotation of the aircraft engine, through which air passes to the aircraft engine, the inner barrel including: the face sheet disposed on the radially inward side of the inner barrel relative to the axis; and the containment doubler disposed radially outward of the face sheet; and the blade fragment barrier comprising the one or more strips disposed between the containment doubler and the face sheet, so as to extend circumferentially at least partially around the opening and to occupy the radial distance between the containment doubler and the face sheet (claim 10).
An outer barrel (20 or 24 as show in figure 1) is disposed radially outward of the inner barrel (claim 14).
The blade fragment barrier is provided substantially perpendicularly to the respective surfaces of the face sheet and the containment doubler (claim 16).
The blade fragment barrier is provided forward of the length midpoint of the containment doubler and aft of the forward edge of the containment doubler (claim 17).
The one or more strips include a plurality of strips, and each of the plurality of strips overlaps fore-to-aft with the neighboring strip at each end thereof (claim 18).

Claims 1-2, 5-7, 9-11, and 14-17, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wittman 10,589,869.
Disclosed is a barrier device for an inlet cowl 52 for an aircraft engine 10 including an inner barrel 54, 86 circumferentially surrounding an opening 32 in the inlet cowl formed along an axis of rotation 11 of the aircraft engine, through which air passes to the aircraft engine, the inner barrel including a face sheet disposed on a radially inward side of the inner barrel relative to the axis, the barrier device comprising: a containment doubler 54 of the inner barrel, disposed on a radially outward side of the inner barrel; and a blade fragment barrier including one or more strips disposed between the containment doubler and the face sheet, so as to extend circumferentially at least partially around the opening and to occupy a radial distance between the containment doubler and the face sheet (claim 1).
The blade fragment barrier circumferentially extends 360 degrees around the face sheet (claim 2).
A core is disposed between the containment doubler and the face sheet, the one or more strips being embedded into the core (claim 5).
The blade fragment barrier is provided substantially perpendicularly to respective surfaces of the face sheet and the containment doubler (claim 6).
The blade fragment barrier is provided forward of a length midpoint of the containment doubler and aft of a forward edge of the containment doubler (claim 7).
The one or more strips are metallic (aluminum) (claim 9).
Also disclosed is the inlet cowl for the aircraft engine, comprising: the inner barrel circumferentially surrounding the opening in the inlet cowl formed along the axis of rotation of the aircraft engine, through which air passes to the aircraft engine, the inner barrel including: the 
The blade fragment barrier circumferentially extends 360 degrees around the face sheet (claim 11).
An outer barrel 56 is disposed radially outward of the inner barrel (claim 14).
The core is disposed between the containment doubler and the face sheet, the one or more strips being embedded into the core (claim 15).
The blade fragment barrier is provided substantially perpendicularly to the respective surfaces of the face sheet and the containment doubler (claim 16).
The blade fragment barrier is provided forward of the length midpoint of the containment doubler and aft of the forward edge of the containment doubler (claim 17).
Note the annotated figure below.


    PNG
    media_image2.png
    523
    801
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 3-4 and 12-13, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over either (Guillois 2022/0042455-Interpretation 1, or Wittman 10,589,869) in view of Finlayson 2013/0302154.
Guillois 2022/0042455-Interpretation 1, or Wittman 10,589,869 disclose a barrier device and an inlet cowl substantially as claimed as set forth above, but do not disclose that filler material is positioned forward of the blade fragment barrier, the one or more strips being embedded into the filler material (claim 3), do not disclose that the filler material includes at least one of the group consisting of potting, adhesive, foaming adhesive, and epoxy (claim 4), do not disclose that filler material is positioned forward of the blade fragment barrier, the one or more strips being embedded into the filler material (claim 12), and do not disclose that the filler material includes at least one of the group consisting of potting, adhesive, foaming adhesive, and epoxy (claim 13).

Finlayson shows a gas turbine engine 10 having a blade fragment barrier 24 in the form of an acoustic liner that is provided by a core filled with epoxy filler (paragraph [0028]), for the purpose of providing a layer of energy absorption for a released blade while damping noise.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the barrier device and inlet cowl of either Guillois .

Claim 19, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Guillois 2022/0042455 in view of Finlayson 2013/0302154.
Guillois 2022/0042455 (figures 1 and 3-4) discloses a method for retrofitting a blade fragment barrier in an inlet cowl 2 for an aircraft engine 5 including an inner barrel 22 circumferentially surrounding an opening (unnumbered, near F in figure 1) in the inlet cowl formed along an axis of rotation ∆ of the aircraft engine, through which air passes to the aircraft engine, the inner barrel including a face sheet 81 disposed on a radially inward side of the inner barrel relative to the axis; a containment doubler 22 disposed radially outward of the face sheet; and a core 80 configured to be disposed between the containment doubler and the face sheet. The blade fragment barrier is formed of one or more strips which extend circumferentially at least partially around the opening and to occupy a radial distance between the containment doubler and the face sheet, and at least a portion of the blade fragment barrier is secured with the containment doubler and the face sheet (claim 19). Note the previously annotated figure.

However, Guillois does not disclose filling a portion of the core with filler material,  inserting the blade fragment barrier formed of the one or more strips into the filler material, the filler material being positioned forward of the blade fragment barrier.


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the barrier device of Guillois such that a portion of the core is filled with filler material, and inserting the blade fragment barrier formed of the one or more strips into the filler material, resulting in the filler material being positioned forward of the blade fragment barrier, as taught by Finlayson, for the purpose of providing a layer of energy absorption for a released blade while damping noise.

Claim 20, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Guillois 2022/0042455 and Finlayson 2013/0302154 as applied to claim 19 above, and further in view of Welch 6,129,311.
The modified method of retrofitting of Guillois 2022/0042455 shows all of the claimed subject matter including the honeycomb being aluminum, but does not show removing (cutting) the aluminum honeycomb from the portion of the core filled with the filler material.

Welch (figure 16) shows a jet engine (not shown in the drawings) with a honeycomb core 40 being cut and shaped along a dotted line 56, via a cutting head 80, for the purpose of removing excess material.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Porte is cited to show a barrier device for an inlet cowl for an aircraft engine including an inner barrel, the inner barrel including a face sheet, a containment doubler of the inner barrel, disposed on a radially outward side of the inner barrel; and a blade fragment barrier including one or more strips disposed between the containment doubler and the face sheet, so as to extend circumferentially at least partially around the opening and to occupy a radial distance between the containment doubler and the face sheet. Porte could also have been applied as Porte anticipates at least claim 1 under 35 USC 102, but is not applied at this time in order to avoid multiple rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745